         Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.1 Page 1 of 13
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                         Southern District of California

              In the Matter of the Search of                                 )
         (Briefly describe the property Jo be searched
          or idenJify Jhe person by name and address)
                                                                             )
                                                                             )              Case No.
                                                                                                       '21 MJ1130
               Red iPhone Cell Phone                                         )
   Seized as FP&F No. 2021565300019901 Item 002                              )
                                                                             )
                  ("Target Device")

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify 1he person or describe 1he
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern                                     California
                                                  District of - - - - ~ -            , there is now concealed (identify the
                                                                          ----------
person or describe the properly to be sei=ed):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ff evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                                  Offense Description
       Title 8, United States Code§               Transportation Of Illegal Aliens (a)(1 )(A)(ii)
       1324

          The application is based on these facts:
         See Attached Affidavit of Border Patrol Agent Wesley Cornue, incorporated herein by reference.


            ,5   Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30                              __________ ) is requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the att    e                         t.




                                                                                   Wesley Cornue, Border Patrol Agent, U.S. Border Patrol
                                                                                                         Primed name and tille

 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
_________te_l_e_,_p_h_o_ne___                                         /specify reliable electronic means).


 Date:            03/25/2021
                                                                                                              Judge ·s signature

 City and state: San Diego, California                                               HON. DANIEL E. BUTCHER, U.S. Magistrate Judge
                                                                                                         Printed name and title
      Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.2 Page 2 of 13



 1
                                           AFFIDAVIT
 2
                I, Wesley Cornue, being duly sworn, hereby state as follows:
 3
                                        INTRODUCTION
 4
             I.   I submit this affidavit in supp01t of an application for warrants to search
 s   the following electronic devices:

                          Red iPhone Cell Phone
 6
                          Seized as FP&F No. 2021565300019901 Item 002
                          ("Target Device")
 7

 8 the ("Target Device"), as further described in Attachment A to seize evidence of crime,
     specifically, violations of Title 8, United States Code, S.ection 1324 (Alien Smuggling), as
 9
     further described in Attachment B.
10         2.      The requested warrant(s) relate to the investigation and prosecution of Jose
i1 Angelo PLASENCIA for transportation of illegal aliens within the United States. The
     Target Device is currently in the custody of Department of Homeland Security, Customs
12
     and Border Protection, United States Border Patrol, San Diego Sector.
13         3.       The facts set forth in this affidavit are based upon my personal observatiqns,
14 my training and experience, and infonnation obtained from various law enforcement
     personnel and witnesses, including my review of reports prepared by other law
15
     enforcement officers and agents. This affidavit is intended to show that there is sufficient
16 probable cause for the requested warrants and does not purport to set forth all of my

17 knowledge of the investigation into this matter. Dates and times are approximate.

18                              TRAINING AND EXPERIENCE
19         4.      I have been employed by the USBP since 2007, and am cuffently assigned to
20 the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic Academy
     at the Federal Law Enforcement Training Center in Attesia, New Mexico. I am a Federal
21
                                                  1
      Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.3 Page 3 of 13



 1 Law Enforcement Officer within the meanmg of Rule 41 (a)(2)(C), Federal Rules of
     Criminal Procedure and have been a Federal Law Enforcement Officer for twelve years. I
 2
     am authorized by Rule 4l(a) Federal Rules of Criminal Procedure to make applications for
 3
     search and seizure warrants and serve arrest warrants. I have experience and have received
 4   training with respect to conducting investigations of immigration and criminal violations
     of Titles 8, 18, 19, and 21 of the United States Code.
 5
           5.     My current duties involve the preparation of criminal and administrative cases
 6
     for prosecution, including the use of linking related subjects and _information via electronic
 7   equipment and telephones. In the course of my duties, I investigate and prepare for
     prosecution cases against persons involved in the inducement, transportation, and
 8
     harboring ofillegal aliens into and within the United States; and, the utilization of illegally-
 9   obtained, counterfeit, altered or genuine immigration documents by illegal aliens to
10 illegally gain entry or remain in the United States.
           6.     During my tenure as a Border Patrol Agent, I have participated in the
11
     investigation of a number of cases involving the smuggling of aliens from Mexico into the
12
     United States and transportation of illegal aliens within the United States, which have
13 resulted in the issuance of arrest watTants, search warrants, seizure warrants, and the
     indictments of persons for alien smuggling, including drivers, passengers, and guides.
14
           7.     Through the course of my training, investigations, and conversations with
15         other law enforcement personnel, I have gained a working knowledge of the
16 operational habits of alien smugglers and alien transporters, in particular those who attempt
     to smuggle aliens into the United States from Mexico and transport them throughout the
17
     Southern District of California. I am aware that it is a common practice for alien smugglers
18 to work in concert with other individuals and ·to do so by utilizing cellular telephones to

19 maintain communications with co-conspirators and/or illegal aliens in order to further their
     criminal activities. Because they are mobile, the use of cellular telephones permits alien
20
     smugglers and transporters to easily carry out various tasks related to their smuggling
21
                                                  2
      Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.4 Page 4 of 13



 1 activities, including, e.g., remotely monitoring the progress of the aliens while the aliens
     are in transit, providing instructions to transporters, guiding aliens to specific pick up
 2
     locations, warning accomplices about law enforcement activity in the area and the status
 3
     of check-point operations, and communicating with co-conspirators who guide aliens,
 4 coordinate drop off locations, and/or operate alien stash houses.

           8.     The smuggling of aliens generates many types of evidence, including, but not
 5
     limited to, cellular phone-related evidence such as voicemail messages referring to the
 6
     arrangements of travel, names, photographs, text messaging ( via SMS or other
 7 applications), and phone numbers of co-conspirators and illegal aliens.           For example,
     drivers and passengers responsible for transporting illegal aliens are typically in telephonic
 8
     contact with co-conspirators immediately prior to and/or following the crossing of the
 9
     illegal aliens at the border, at which time they receive instructions, including where to pick-
10 up the illegal aliens for transportation into the United States and where to take the illegal
     aliens after crossing into the United States. These communications may also include
11
     locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically .in
12 telephonic contact with co-conspirators prior to and following their crossing in order to

13 make smuggling arrangements, receive instructions, and report their locations after
     crossing. It is common for alien smugglers to be in contact with co-conspirators weeks to
14
     months in advance of an event to recruit drivers and to coordinate the event. It is also
15 common for co-conspirators to continue to contact each other by phone calls, social media,

16 or messaging applications when contact is lost with the driver after an apprehension has
     occurred.
17
           9.     Based upon my training, experience, and consultations with law enforcement
18 officers experienced in narcotics trafficking investigations, and all the facts and opinions

19 set forth in this affidavit, I know that cellular telephones (including their Subscriber
     Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
20
     for example, phone logs and contacts, voice and text communications, and data, such as
21
                                                  3
      Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.5 Page 5 of 13




 1 emails, text messages, chats and chat logs from vanous third-party applications,
     photographs, audio files, videos, and location data. In particular, in my experience and
 2
     consultation with law enforcement officers experienced in alien smuggling investigations,
 3
     I am aware that individuals engaged in alien smuggling may store photos and videos on
 4 their cell phones that reflect or show co-conspirators and associates engaged in alien
     smuggling, as well as images and videos with geo-location data identifying alien smuggling
 5
     transportation routes, and communications to and from recruiters and organizers.
 6
           10.    This information can be stored within disks, memory cards, deleted data,
7 remnant data, slack space, and temporary or permanent files contained on or in the cellular
     telephone. Specifically, searches of cellular telephones may yield evidence:
8

9                a. tending to indicate efforts to smuggle aliens from Mexico into the United
                    States;
10
                 b. tending to identify accounts, facilities, storage devices, and/or services-
11                  such as email addresses, IP addresses, and phone numbers-used to
                    facilitate alien smuggling and transportation of smuggled aliens;
12
                 c. tending to identify co-conspirators, criminal associates," or others involved
13                  in alien smuggling, or transportation of smuggled aliens;

14                d. tending to identify travel to or presence at locations involved in the
                     smuggling, transportation, or harboring of illegal aliens, such as stash
15                   houses, load houses, or delivery points;

16                e. tending to identify the user of, or persons with control over or access to,
                     the Target Device(s); and/or
17
                  f. tending to place in context, identify the creator or recipient of, or establish
18
                     the time of creation or receipt of communications, records, or data involved
19
                     in the activities described above.
20

21
                                                  4
      Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.6 Page 6 of 13



 1                               FACfS SUPPORTING PROBABLE CAUSE

 2
           11.   On March 24, 2021, Border Patrol Agents A. Pineda, M. Lee, J. Farrell-
 3   Gulias, and R. Roth II were all assigned to the Brown Field Border Patrol Station's area
     of responsibility. In addition, Border Patrol Agents B. Hurlbut and R. Arroyo were
 4
     dressed in plain clothes with their Border Patrol badges displayed around their necks, and
 5
     were driving unmarked Border Patrol vehicles with fully functioning lights and sirens.
 6         12.   At approximately 8:33 AM, Agent Pineda observed a white Nissan Altima
     parked east of the South Bay Gun Club entrance on Marron Valley Road, located in
 7
     Jamul, California. Agent Pineda observed several individuals run from some nearby
 8
     brush and enter the Altima. Agent Pineda also observed one individual climb into the
 g   trunk of the Altima. Agent Pineda approached the Altima, and it quickly sped away
     traveling north on Marron Valley Road at a high rate of speed. Agent Pineda made a U-
10
     tum and proceeded to follow the Altima. At approximately 8:35 AM, Agent Pineda
11 radioed to other agents in the area and relayed his observations.

12         13.   Upon hearing Agent Pineda's radio transmission, Agents Lee and Gulias
     arrived at the Marron Valley Road and SR-94 intersection to interdict the Altima. Agents
13
     Lee and Gulias noticed the Altima heading toward them at a high rate of speed. At
14 approximately 8 :3 7 AM, Agents Lee and Gulias activated their emergency lights and

15 siren and attempted to stop the Altima. The driver accelerated past Agents Lee and
     Gulias, and clipped another agents marked Border Patrol vehicle while attempting to get
16
     around it. The Altima continued driving east on SR94. At this time, Agents Lee and
17 Gulias deemed it unsafe to continue pursuing the Altima.

18         14.   Air and Marine operations helicopter, being flown by Air Interdiction Agent
     J. Zimmerman, was in the area and began looking for the Altima. Agent Zimmerman
19
     obseryed the Altima traveling east on SR-94 and witnessed it pass another truck by
20 driving into the emergency lane. Agent Zimmerman observed the Altima continue east

21
                                                5
      Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.7 Page 7 of 13




 1 on SR94 past State Route 188 (SR-188), and relayed the location to agents in vehicles.
     At this time, Agents Hurlbut and Arroyo were positioned with a Controlled Tire
 2
     Deflation Device (CTDD) further east in Potrero, California. Once Agents Hurlbut and
 3
     Arroyo observed the Altima driving towards their position, Agent Arroyo deployed the
 4 CTDD. The Altima approached the CTDD, swerved slightly toward Agent Hurlbut and
     Arroyo, and then contacted the CTDD with the left tires. The Altima continually slowed
 5
     and eventually pulled over into the parking lot of the Potrero Valley Store. This location
 6
     is approximately 2 miles n01th of the United States/Mexico International Border, and
 7   approximately a half mile east of the Tecate, California Port of Entry. Once the Altima
     was in the parking lot, Border Patrol Agent C. Hatala arrived at the store, activated his
 8
     emergency equipment, and pulled in behind the Altima. As Agent Hatala was exiting his
 9
     vehicle, he observed several individuals run from the Altima. Agents Hatala and Hurlbut
10 ran up to the driver, later identified as defendant Jose Angelo PLASENCIA, and ordered
     him out of the Altima. Agent Hurlbut then opened the trunk of the Altima and found
11
     another individual concealed inside.
12
           15.    Shortly after, Agents Arroyo and Roth arrived on scene and helped locate
13 and apprehend four individuals who ran from the Altima. Agent Roth identified himself
     as a United States Border Patrol Agent to the four individuals that initially ran from the
14
     Altima and the one that was concealed in the trunk. Agent Roth conducted an
15
     immigration inspection on the five individuals, to include material witnesses Ascencio
16 CALDERON-Cisneros, Alvaro ESTRADA-Rodriguez, and Antonio PIEDAD-Sanchez.
     All five individuals stated that they are citizens of Mexico without immigration
17
     documents allowing them to enter or remain in the United States legally. At
18 approximately 8 :55 AM, Agent Roth placed all five individuals under arrest. Upon being

19 informed that the five individuals were in the United States without proper immigration
     documents, Agent Hurlbut placed defendant PLASENCIA under arrest at approximately
20
     9:00AM.
21
                                                 6
      Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.8 Page 8 of 13



 1         16.   One Red iPhone Cell Phone (Target Device) was discovered on the drivers
     seat of the Altima. PLASENCIA later claimed ownership of the Red iPhone Cell Phone
 2
     (Target Device).
 3
           17.   Material witnesses CALDERON, ESTRADA, and PIEDAD admitted to
 4   being citizens of Mexico, illegally present in the United States, and not having any
     documents that would allow them to enter or remain in the United States legally.
 5
     CALDERON, ESTRADA, and PIEDAD admitted to making smuggling arrangements.
 6
     ESTRADA and PIEDAD stated they had agreed to pay $11,000.00 USO. CALDERON,
 7   ESTRADA, and PIEDAD stated that they illegally crossed into the United States on March
     23, 2021, by walking through the mountains near Tecate, California.         CALDERON,
 8
     ESTRADA, and PIEDAD stated that after they were smuggled into the United States, they
 9
     were taken to a parking lot and were advised to wait for a car to pick them up.
10 CALDERON, ESTRADA, and PIEDAD stated a four-door vehicle did arrive to pick them
     up and yelled the code for pick up, "Naranja." CALDERON, ESTRADA, and PIEDAD
11
     stated that after hearing the code being yelled, the group ran towards the car. CALDERON
12 sat in the front seat, PIEDAD and two others sat in the back seat and ESTRADA was

13 instructed by the driver to get inside the trunk. CALDERON stated the driver told to
     everyone in the vehicle, "Hang on, I will speed up because immigration is behind us."
14
     CALDERON stated the driver kept going after the vehicle had been spiked. CALDERON
15 stated the driver told them "If you guys can run, run" in the Spanish language. PIEDAD

16 stated that after the vehicle was spiked, the driver told them, "I am going to leave you guys
     here." CALDERON and PIEDAD stated they felt fear for their life once the driver began
17
     to pick up speed. ESTRADA stated that due to the erratic driving, he was consistently
18 bashed and thrown around in trunk of the car causing him to be continuously knocked into

19 all four sides of the trunk. When presented with a photo lineup, CALDERON and PIEDAD
     were able to identify Jose Angelo PLASENCIA as the driver of the vehicle.
20

21
                                                7
      Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.9 Page 9 of 13



 1         18.    Based upon my experience and training, consultation with other law

 2 enforcement o(ficers experienced in human trafficking investigations, and all the facts and
   opinions set forth in this affidavit, I believe that telephone numbers, contact names,
 3
   electronic mail (email) addresses, appointment dates, messages, pictures, and other digital
 4 information are stored in the memory of the Target Device. In light of the above facts and
     my experience and training, there is probable cause to believe that the Defendants were
 5
     using the Target Device to communicate with others to further illegal entry into the United
 6
     States. Based on my training and experience, it is also not unusual for individuals, such as
 7 the Defendants, to attempt to minimize the amount of time they were involved in their
     smuggling activities, and for the individuals to be involved for weeks and months longer
 8
     than they claim. Accordingly, I request permission to search the Target Device for data
 9
     beginning on February 24, 2021 through March 24, 2021.
10

11                                      METHODOLOGY
           19.   It is not possible to determine, merely by knowing the cellular telephone's
12
     make, model and serial number, the nature and types of services to which the device is
13 subscribed and the nature of the data stored on the device. Cellular devices today can be

14 simple cellular telephones and text message devices, can include cameras, can serve as
   personal digital assistants and have functions such as calendars and full address books and
15
     can be mini-computers allowing for electronic mail services, web services and rudimentary
16 word processing. An increasing number of cellular service providers now allow for their

17 subscribers to access their device over the internet and remotely destroy all of the data
   contained on the device. For that reason, the device may only be powered in a secure
18
   environment or, if possible, started in "flight mode" which disables access to the network.
19 Unlike typical computers, many cellular telephones do not have hard drives or hard drive

20 equivalents and store information in volatile memory within the device or in memory cards
   inserted into the device. Current technology provides some solutions for acquiring some of
21
                                                8
     Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.10 Page 10 of 13




 1 the data stored in some cellular telephone models using forensic hardware and software.
     Even if some of the stored infonnation on the device may be acquired forensically, not all
 2
     of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 3
     data acquisition or that have potentially relevant data stored that is not subject to such
 4   acquisition, the examiner must inspect the device manually and record the process and the
     results using digital photography. This process is time and labor intensive and may take
 5
     weeks or longer.
 6
           20.    Following the issuance of this warrant, a case agent familiar with the
 7   investigation will collect the subject cellular telephone and subject it to analysis. All
     forensic analysis of the data contained within the telephone and its memory cards will
 8
     employ search protocols directed exclusively to the identification and extraction of data
 9
     within the scope of this warrant.
10         21.    Based on the foregoing, identifying and extracting data subject to seizure
     pursuant to this warrant may require a range of data analysis techniques, including manual
11
     review, and, consequently, may take weeks or months. The personnel conducting the
12
     identification and extraction of data will complete the analysis within 90 days, absent
13 further application to this court.

14
                         PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
15
           22.    Law enforcement has previously attempted to obtain the evidence sought by
16 this warrant through the owners' consent. Consent was not given.

17
                                              CONCLUSION
18
           23.    Based on the facts and information set forth above, there is probable cause to
19 believe that a search of the Target Device will yield evidence of alien smuggling violation

20   of Title 8, United States Code, Sections 1324.

21
                                                  9
     Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.11 Page 11 of 13



 1         24.   Because the Target Device was seized at the time of PLASENCIA' s arrest
     and has been securely stored since that time, there is probable cause to believe that such
 2
     evidence continues to exist on the Target Device. As stated above, I believe that the
 3
     appropriate date range for this search is from February 24, 2021 through March 24, 2021.
 4         25.   Accordingly, I request that the Court issue warrants authorizing law
     enforcement to search the item(s) described in Attachment(s) A and seize the items
 5
     listed in Attachment B using the above-described methodology.
 6

 7 I swear the foregoing is true and correct to the best of my knowledge and belief.


 8                                           ~ · -
 9                                          Wesley Cornue
                                            Border Patrol Agent
10

11 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P.
   4.1 by telephone on this 25 th day of March, 2021.
12

13

14 Hon. Daniel E. Butcher
   United States Magistrate Judge
15

16

17

18

19

20

21
                                               10
     Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.12 Page 12 of 13



 1                                     ATTACHMENT A
                                PROPERTY TO BE SEARCHED
 2

 3   The following property is to be searched:

 4   Red iPhone Cell Phone
     FP&F No. 2021565300019901 Item 002
 s   ("Target Device")

 6 Target Device is currently in the custody of the Department of Homeland Security,
     Customs and Border Protection, United States Border Patrol, San Diego Sector.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                 11
     Case 3:21-mj-01130-DEB Document 1 Filed 03/25/21 PageID.13 Page 13 of 13



                                     ATTACHMENT B
 1
                                   ITEMS TO BE SEIZED
 2

 3      Authorization to search the cellular telephones described in Attachment A, and
  includes the search of disks, memory cards, deleted data, remnant data, slack space, and
4
  temporary or permanent files contained on or in the cellular telephones for evidence
  described below. The seizure and search of the cellular telephones shall follow the
5
  search methodology described in the affidavit submitted in support of the warrants.
 6      The evidence to be seized from the cellular telephones will be electronic records,
  communications, and data such as emails, text messages, chats and chat logs from
7
  various third-party applications, photographs, audio files, videos, and location data, for
  the period of February 24, 2021 through March 24, 2021:
8
        a.     tending to indicate effmts to smuggle aliens from Mexico into the United
9              States;

10        b.    tending to identify accounts, facilities, storage devices, and/or services-
                such as email addresses, IP addresses, and phone numbers-used to
11              facilitate alien smuggling and transportation of smuggled aliens;

12        C.    tending to identify co-conspirators, criminal associates, or others involved
                in alien smuggling, or transportation of smuggled aliens;
13
          d.    tending to identify travel to or presence at locations involved in the
14              smuggling, transportation, or harboring of illegal aliens, such as stash
                houses, load houses, or delivery points;
15
          e.    tending to identify the user of, or persons with control over or access to,
16              the Target Device(s); and/or

17        f.    tending to place in context, identify the creator or recipient of, or establish
                the time of creation or receipt of communications, records, or data involved
18              in the activities described above,

19 which are evidence of violations of Title 8, United States Code, Section 1324.

20

21
                                               12
